Title: To Benjamin Franklin from Ezra Stiles, 22 June 1784
From: Stiles, Ezra
To: Franklin, Benjamin



Sir
Yale College June 22 1784.

Colo. Humphrys needs not as some others Letters of Recommendation, being himself his own Epistle to every one who would take Knowledge of real Worth & singular Merit. He was educated in this College, of which he was formerly elected a Tutor or Professor. He has distinguished himself in our Army through the War, and Gen. Washington has taken him into his particular Friendship and Family as one of his Aids de Camp.— Congress has finally honored him with particular Respect, by appointing him Secretary to the illustrious Triumvirate of Ambassadors or Ministers plenipotentiary for negotiating Commercial Treaties with foreign Powers. I doubt not the Colonel will avail himself of the high Advantage & opportunity this will give him of entering into the Views & perhaps the Cabinet Councils of the several Courts in Europe, which may qualify him for still higher Service to his Country & Mankind. Your Sagacity & Discernment will instantly shew you, to what a share in your Communications whether Literary or Political

your Benevolence shall admit him. You take Pleasure in forming & patronizing younger Merit for mature Usefulness & Glory. I could wish that hereafter it might be among your other Honors said, This Gentleman, as perhaps a future Plenipotentiary, was formed by the Councils & hoary Wisdom of Dr Franklin. I have the Honor to be, Sir, Your most obedient very humble servt.

Ezra Stiles
Dr Franklin

 
Addressed: His Excellency / Benjamin Franklin Esq LL.D. / Minister plenipotentiary from the / United States to the Court of / Versailles / Honored by / Mr Secry. Humphrys
